Smith, J., (after stating tbe facts). As an owner of property within tbe improvement district, appellee bad tbe right to sue to prevent the city from wasting, or mismanaging, or improperly diverting, tbe funds of tbe improvement district. Russell v. Tate, 52 Ark. 541; Jacksonport v. Watson, 33 Ark. 704; section 13, article 16, of tbe Constitution; section 5485 of Kirby’s Digest. But be bad no right to demand that tbe court order tbe city to construct a water main to bis property, and all other questions involved in tbe original decree were collateral to that one. Browne v. Bentonville, 94 Ark. 80. As to tbe court’s order, directing tbe action to be taken with reference to tbe outstanding warrants, payable out of tbe Avater fund, and in regard to their cancellation, it is sufficient to say that their holders are not parties to this proceeding, and tbe court was therefore without authority to make any order wbicb affects their validity. We are of tbe opinion that tbe court had tbe authority to direct that these funds be separately kept, and accounted for, and bad tbe authority to make proper orders to enforce that decree, but we think there has been a substantial compliance with its terms, so far as tbe question could be decided Avith tbe parties before tbe court. It appears that accounts have been separately kept, and that the $1,000 Avas actually paid out of tbe general revenue fund to the credit of the waterworks fund, although we do not think the court had the authority to administer and direct the expenditures of the city’s revenue subsequently collected. The courts can not take upon themselves the burden and responsibility of administering the affairs of the municipalities of the State in the disbursement of their public revenues. The rule in such cases is well stated in the opinion in the former appeal of this case. Browne v. Bentonville, 94 Ark. 80. The decree of the court is therefore reversed and this supplemental complaint is dismissed.